PER CURIAM.
Jerome Johnson seeks to appeal the district court’s order denying his motion for reconsideration of the denial without prejudice of his Fed.R.Civ.P. 60(b)(6) motion, which the district court construed as a second or successive 28 U.S.C.A. § 2255 (West Supp.2001) motion. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Johnson, Nos. CR-90-331; CA-93-82 (E.D.Va. Jan. 29, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.